Exhibit 10.1


STANDARD FORM COMMERCIAL LEASE


1.     PARTIES
BATSTONE, LLC, LESSOR, which expression shall include heirs, successors, and
assigns where
       (fill in)
the context so admits, does hereby lease to TECHNICAL COMMUNICATIONS CORORATION,
LESSEE, which expression shall include successors, executors, administrators,
and assigns where the context so admits, and the LESSEE hereby leases the
following described premises:
   
2.    PREMISES
Approximately 22,747 square feet in the rear portion of the building known and
numbered 100
  Domino Drive, Concord, MA 01742, as further described on the attached Exhibit
“A.”
       (fill in and include,
 
       if applicable, suite
together with the right to use in common, with others entitled thereto, the
  number, floor
hallways, stairways, and elevators necessary for access to said leased premises,
  number, and
and lavatories nearest thereto and parking areas serving the building.
  square feet)
     
3.    TERM
The term of this lease shall be for five (5) years
  (fill in)
commencing on April 1, 2014 and ending on March 31, 2019.
   
4.    RENT
The LESSEE shall pay to the LESSOR rent at the rate of $170,602.50 ($7.50 per
square foot)
  (fill in)
dollars per year, payable in advance in monthly installments of $14,216.88,
known as Base Rent.
   
5.    SECURITY
Upon the execution of this lease, the LESSEE has paid to the LESSOR the
       DEPOSIT
amount of $8,015.00 dollars, which shall continue to be held as a security for
the LESSEE’s
       (fill in)
performance as herein provided and refunded to the LESSEE at the end of this
lease subject to the LESSEE’s satisfactory compliance with the conditions
hereof.
   
6.   ADDITIONAL
In addition to the Base Rent, the LESSEE shall pay the additional charges as set
forth herein.
  PAYMENTS;
 
  ADJUSTMENTS
    LESSEE shall pay to LESSOR, as additional rent, 65.40% of the real estate
taxes and assessments
A.  REAL ESTATE
assessed against the building and the land on which it is located during any tax
year or part thereof
  TAXES; ESCALATION
during the lease term.  LESSEE shall pay to LESSOR, together with the monthly
payments of Base Rent,
  (fill in or delete)
pro rata monthly installments on account of the projected taxes for each tax
year reasonably calculated
  by LESSOR from time to time with an adjustment made after the close of the tax
year to account for actual taxes for such tax year. The initial monthly payment
on account of taxes shall be $1,987.17, actual taxes for tax year 2014 being
$36,461.83.      
If the LESSOR obtains an abatement of any such excess real estate tax, a
proportionate share of such abatement, less the reasonable fees and costs
incurred in obtaining the same, if any, shall be refunded to the LESSEE.  LESSEE
also will be entitled to a credit for any overpayment made during any tax year.
   
B.  OPERATING COSTS;
LESSEE shall pay directly to the provider all of the costs of its utilities used
by LESSEE in
  ESCALATION;
accordance with Section 7 below.
  CAPITAL
 
  EXPENDITURES
LESSEE shall reimburse LESSOR for 65.40% of the costs of snow and ice removal
and routine and
  (fill in or delete)
regular ground maintenance (lawn, shrubs, trees, etc.) and 65.40% of normal
sewer and water charges to the LESSOR by the town of Concord.  Lessor shall
provide LESSEE, at the time of request for payment, copies of all bills received
for snow and ice removal, ground maintenance, sewer and water charges and any
other cost submitted for payment by LESSOR.
      The purchase of bushes, the cutting down of trees and other minor outside
maintenance will be shared in the same portions as above when both parties agree
on the need and the LESSEE agrees in writing.       In the event the LESSEE’s
proportionate share of anticipated costs of an item or project exceeds $1,000,
the LESSOR shall obtain the LESSEE’s prior written consent, which consent shall
not be unreasonably withheld or delayed.  If the LESSOR fails to obtain such
consent, the LESSEE shall be relieved of all responsibility with respect to such
expenditure.    
C   CONSUMER
 
  PRICE
NOT APPLICABLE
  ESCALATION
 
  (fill in or delete)
         
7.    UTILITIES
The LESSEE shall pay, as they become due, all bills for telephone, electricity,
gas and other utilities (whether they are used for furnishing heat or other
purposes) that are furnished to the leased premises and presently separately
metered.
      LESSOR shall have no obligation to provide utilities or equipment other
than the utilities and equipment within the premises as of the commencement date
of this lease.  In the event LESSEE requires additional utilities or equipment,
the installation and maintenance thereof shall be the LESSEE’s sole obligation,
provided that such installation shall be subject to the written consent of the
LESSOR, which consent shall not be unreasonably withheld or delayed.


 
 

--------------------------------------------------------------------------------

 
8.    USE OF LEASED
The LESSEE shall use the leased premises only for the purpose of office use,
research and

       PREMISES
development and assembly, and any other lawful use.

  (fill in)
 



9.    COMPLIANCE
The LESSEE acknowledges that no trade or occupation shall be conducted in the
leased premises or use

       WITH LAWS
made thereof which will be unlawful, improper, unreasonably noisy or offensive,
or contrary to any law or any municipal by-law or ordinance in force in the city
or town in which the premises are situated.



10.  FIRE INSURANCE
The LESSEE shall not permit any use of the leased premises which will make
voidable any insurance on the property of which the leased premises are a part,
or on the contents of said property or which shall be contrary to any law or
regulation from time to time established by the New England Fire Insurance
Rating Association, or any similar body succeeding to its powers, which
insurance shall be obtained and paid for by LESSOR.  The LESSEE shall on demand
reimburse the LESSOR, and all other tenants, all extra insurance premiums caused
by the LESSEE’s use of the premises in violation of this section 10.

 
11. MAINTENANCE
 

 
The LESSEE agrees to maintain, at its own expense, all interior portions of the
leased premises

      A.  LESSEE’S
(including plumbing, electrical, heating, ventilation and air conditioning
systems to the extent located

           OBLIGATIONS
within or exclusively serving the leased premises, but not in the event of
maintenance, repairs or improvements initiated by the LESSOR) in good condition,
reasonable wear and tear and damage by fire and other casualty only excepted,
and whenever necessary to replace plate glass and other glass therein,
acknowledging that the leased premises are now in good order and the glass
whole. Notwithstanding the foregoing, in no event shall the LESSEE be
responsible for maintenance if such maintenance is required as a direct result
of the negligence or willful misconduct of the LESSOR or those for whose conduct
the LESSOR is legally responsible.



 
The LESSEE shall not permit the leased premises to be damaged, stripped or
defaced, nor

 
suffer any waste.  LESSEE shall obtain the written consent of LESSOR before
erecting any sign on the premises, which consent shall not be reasonably
withheld or delayed.



      B.  LESSOR’S
The LESSOR agrees to maintain, at its own expense, the building of which the
leased premises are a

    OBLIGATIONS
part, the structure of the building, including but not limited to the exterior
walls, roof, foundation, irrigation system, fire alarm and sprinkler systems,
plumbing, electrical, heating, ventilation and air conditioning systems, and the
parking areas for the building,  in good condition, reasonable wear and tear,
damage by fire and other casualty only excepted, and make all necessary repairs
with respect thereto, unless such maintenance or repair is required as a direct
result of the gross negligence or willful misconduct of the LESSEE or those for
whose conduct the LESSEE is legally responsible.



12.  ALTERATIONS-
The LESSEE shall not make structural alterations or additions to the leased
premises without LESSOR’s

       ADDITIONS
consent, which shall not be unreasonably withheld or delayed, but LESSEE may
make non-structural alterations without such consent but upon notice to
LESSOR.  All such alterations shall be at LESSEE’s expense and shall be in
quality at least equal to the present construction.  LESSEE shall not permit any
mechanics’ liens, or similar liens, to remain upon the leased premises for labor
and material furnished to LESSEE or claimed to have been furnished to LESSEE in
connection with work of any character performed or claimed to have been
performed at the direction of LESSEE and shall cause any such lien to be
released of record forthwith without cost to LESSOR.  Any alterations or
improvements made by the LESSEE shall become the property of the LESSOR at the
termination of occupancy as provided herein.



13.  ASSIGNMENT-
The LESSEE shall not assign or sublet the whole or any part of the leased
premises without LESSOR’s

       SUBLEASING
prior consent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing the LESSEE shall be entitled to make an assignment
of the leased premises and this lease without the LESSOR’s consent, but upon
notice to the LESSOR, to any entity into or with which the LESSEE consolidates
or merges, any entity that purchases all or substantially all of the assets or
equity of the LESSEE, or any parent, subsidiary, affiliate or division of
LESSEE.  Notwithstanding any such assignment, LESSEE shall remain liable to
LESSOR for the payment of all and for the full performance of the covenants and
conditions of this lease.



14.  SUBORDINATION
This lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage, now or at any time
hereafter, a lien or liens on the property of which the leased premises are a
part and the LESSEE shall, when requested and at the LESSOR’s sole expense,
promptly execute and deliver such written instruments as shall be reasonably
necessary to show the subordination of this lease to said mortgages, deeds of
trust or other such instruments in the nature of a mortgage.



15.  LESSOR’S
The LESSOR or agents of the LESSOR may, at reasonable times and upon reasonable
notice, enter to

       ACCESS
view the leased premises and may remove placards and signs not approved and
affixed as herein provided, and make repairs and alterations as LESSOR should
elect to do and may show the leased premises to others, and at any time within
(3) months before the expiration of the term, may affix to any suitable part of
the leased premises a notice for letting or selling the leased premises or
property of which the leased premises are a part and keep the same so affixed
without hindrance or molestation.

 
 
 

--------------------------------------------------------------------------------

 
 
16.  INDEMNIFI-
The LESSEE shall save the LESSOR harmless from all loss and damage occasioned by
the use or

       CATION AND
escape of water or by the bursting of pipes or by any nuisance

       LIABILITY
made or suffered on the leased premises in the event such loss is a direct
result of LESSEE’s actions or

        (fill in)
failure to act, unless such loss is caused by the neglect of the LESSOR.  The
removal of snow and ice from the sidewalks bordering upon the leased premises
shall be LESSOR’S responsibility.



17.  LESSEE’s
The LESSEE shall maintain with respect to the leased premises and the property
of which the leased

       LIABILITY
premises are a part of comprehensive public liability insurance in the amount of
$1,000,000 per

       INSURANCE
incident/$2,000,000 aggregate with property damage insurance in limits of
$500,000 in responsible

        (fill in)
companies qualified to do business in Massachusetts and in good standing therein
insuring the LESSOR as well as LESSEE against injury to persons or damage to
property as provided.  The LESSEE shall deposit with the LESSOR certificates for
such insurance at or prior to the commencement of the term, and within thirty
(30) days prior to the expiration of any such policies.  All such insurance
certificates shall provide that such policies shall not be canceled without at
least ten (10) days prior written notice to each insured named therein.



18.  FIRE CASUALTY-
Should a substantial portion of the leased premises, or of the property of which
they are a part, be

       EMINENT
substantially damaged by fire or other casualty, or be taken by eminent domain,
the LESSOR may elect

       DOMAIN
to terminate this lease upon notice to LESSEE within 30 days of such fire or
casualty or receipt of notice of the taking.  When such fire, casualty, or
taking renders the leased premises substantially unsuitable for their intended
use, a just and proportionate abatement of rent shall be made, and the LESSEE
may elect to terminate this lease if

  
(a)    The Lessor fails to give written notice within thirty (30) days of its
intention to restore the leased premises, or

 
(b)     The LESSOR fails to restore the leased premises to a condition
substantially suitable for their intended use within sixty (60) days of said
fire, casualty or taking.

  The LESSOR reserves, and the LESSEE grants to the LESSOR, all rights which the
LESSEE may have for damage to the LESSEE’s fixtures, property, or equipment.

  In the event that:

   
19. DEFAULT AND    
  BANKRUPTCY
(a)    The LESSEE shall default in the payment of any installment of rent or
other sum herein specified and such default shall continue for ten (10) days
after written notice thereof; or

 
(b)    The LESSEE shall default in the observance or performance of any other of
the LESSEE’s covenants, agreements, or obligations hereunder and such default
shall not be cured within thirty (30) days after written notice thereof, or

 
(c)     The LESSEE shall be declared bankrupt or insolvent according to law, or,
if any assignment shall be made of LESSEE’s property for the benefit of
creditors,
 

  then the LESSOR shall have the right thereafter, while such default continues,
to re-enter and take complete possession of the leased premises, to declare the
term of this lease ended, and remove the LESSEE’s effects, without prejudice to
any remedies which might be otherwise used for arrears of rent or other
default.  The LESSEE shall indemnify the LESSOR against all loss of rent and
other payments which the LESSOR may incur by reason of such termination during
the residue of the term.  If the LESSEE shall default, after reasonable notice
thereof, in the observance or performance of any conditions or covenants on
LESSEE’s part to be observed or performed under or by virtue of any of the
provisions in any article of this lease, the LESSOR, without being under any
obligation to do so and without thereby waiving such default, may upon at least
10 days’ notice to LESSEE remedy such default for the account and at the expense
of the LESSEE.  If the LESSOR makes any expenditures or incurs any obligations
for the payment of money in connection therewith, including but not limited to,
reasonable attorney’s fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations incurred shall be paid to the
LESSOR by the LESSEE as additional rent.

 
20.  NOTICE
Any notice from the LESSOR to the LESSEE relating to the leased premises or to

       (fill in)
the occupancy thereof shall be deemed duly served if left at the leased premises
with an individual authorized to accept mail for LESSEE and addressed to the
LESSEE, or if mailed to the leased premises, registered or certified mail,
return receipt requested, postage prepaid, addressed to the LESSEE.  Any notice
from the LESSEE to the LESSOR relating to the leased premises or to the
occupancy thereof shall be deemed duly served if mailed to the LESSOR by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the LESSOR at such address as the LESSOR may from time to time
advise in writing.  All rent notices shall be paid and sent to the LESSOR at
Batstone, LLC c/o Carol Toomey, 100 Domino Drive, Concord, MA 01742.

 
 

21.  SURRENDER
The LESSEE shall at the expiration or other termination of this lease remove all
LESSEE’s goods and effects from the leased premises (including, without hereby
limiting the generality of the foregoing, all signs and lettering affixed or
painted by LESSEE, either inside or outside the leased premises).  LESSEE shall
deliver to the LESSOR the leased premises and all keys, locks thereto, and other
fixtures connected therewith and all alterations and additions made to or upon
the leased premises, in good condition, normal wear and tear and damage by fire
or other casualty only excepted.  In the event of the LESSEE’s failure to remove
any of LESSEE’s property from the premises, LESSOR is hereby authorized, without
liability to LESSEE for loss or damage thereto, and at the sole risk of LESSEE,
to remove and store any of the property at LESSEE’s expense, or to retain same
under LESSOR’s control or to sell in a public or private sale, without notice,
any or all of the property not so removed and to apply the net proceeds of such
sale to the payment of any sum due hereunder, or to destroy such property.



22.  BROKERAGE
The Broker(s) named herein: NONE

  (fill in or delete)
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Warrant(s) that he (they) is (are) duly licensed as such by the Commonwealth of
Massachusetts, and join(s) in this agreement and become(s) a party hereto,
insofar as any portions of this agreement expressly apply to him (them), and to
any amendments or modifications of such provisions to which he (they) agree(s)
in writing.



 
LESSOR agrees to pay the above-named Broker upon the term commencement data fee
for professional services of



 
Or pursuant to Broker’s attached commission schedule.



23.  OTHER
OPTION TO RENEW:

 
1.  LESSEE shall have the option to renew this lease for an additional period of
two and one-half years commencing April 1, 2019 at a rate of $7.50 per square
foot or $170,602.50 per year payable in advance monthly installments of
$14,216.88, provided LESSEE is not in breach of this Lease and gives LESSOR six
(6) months prior written notice of its intent to renew hereunder.

 
2.  LESSEE shall have the option to renew this lease for an additional period of
two and one-half years commencing October 1, 2021 at a rate of $7.50 per square
foot or $170,602.50 per year payable in advance monthly installments of
$14,216.88, provided LESSEE is not in breach of this Lease and gives LESSOR six
(6) months prior written notice of its intent to renew hereunder.



 
PARKING:

 
LESSEE is entitled to ongoing use of 65% of all available parking spaces.



 
SIGNAGE:

 
LESSEE may keep existing signage at the Leased Premises.



 
ACCESS:

 
LESSEE shall be granted reasonable access to the loading dock through the
adjoining premises.



 
WAIVER:

 
Notwithstanding anything to the contrary herein, each party hereby waives all
rights of recovery against the other party, and such other party’s insurance
carrier (by way of subrogation or otherwise), for all losses, damages or
injuries to the leased premises, any improvements thereon or any personal
property of either party therein, to the extent such waiver does not invalidate
or materially increase the cost of the insurance coverage of either party and to
the extent such losses, damages or injuries are covered by insurance the damaged
party is required to carry hereunder or other elects to maintain; provided that
the foregoing waiver by either party shall not apply with respect to any loss,
damage or injury to the extent caused by the gross negligence or willful
misconduct of the other party, its agents, employees, representatives or
contractors.

     
RIGHT OF FIRST REFUSAL:
LESSOR hereby grants to LESSEE a right, but not an obligation, of LESSEE or its
designee or assignee of such right, to purchase the property on which building
containing the demised premises is located (the “Property”), on the terms and
conditions of any assignment, sale, offer to sell, disposition of or any other
like transfer of all or a portion of the Property that LESSOR may propose to
make (a “Transfer”), at the same price and on the same terms and conditions as
those offered to the prospective transferee.  In the event that LESSOR proposes
to make a Transfer, LESSOR shall provide LESSEE with a written notice of such
proposed Transfer, which notice shall contain the material terms and conditions
(including price and form of consideration) of the proposed Transfer and the
identity of the prospective transferee.  LESSEE shall notify LESSOR in writing
within 45 days of receipt of LESSOR’s notice to LESSEE whether it elects to
purchase the Property proposed to be transferred upon the terms and conditions
set forth in LESSOR’s notice to LESSEE.  If LESSEE elects to purchase the
Property, the parties shall enter into purchase and sale agreement for such
purchase on the terms and conditions set forth in LESSOR’s original notice to
LESSEE, or such other terms and conditions as the parties may agree.  If LESSEE
does not timely elect to purchase the Property, or elects not to purchase the
Property, LESSOR may Transfer the Property in accordance with its original
notice to LESSEE within 120 days of the expiration of LESSEE’s option to
purchase the Property under this paragraph.  If the terms and conditions of
purchase are modified from those contained in LESSOR’s notice to LESSEE, LESSOR
shall again offer to Transfer the Property to LESSEE upon the amended terms and
conditions.  If the Transfer is not consummated within such 120 day period, such
Transfer shall again become subject to the right of first refusal set forth in
this paragraph.

 
 
GOVERNING LAW:

  Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.

 
IN WITNESS WHEREOF, the said parties hereunto set their hands and seals this
27th day of March, 2014.

No broker is involved in this transaction.

 

         
/s/Michael P. Malone
   
/s/ Carol Toomey, President
 
LESSEE
   
LESSOR
 
Technical Communications Corporation
   
Batstone LLC
  Michael P. Malone     Carol Toomey   Chief Financial Officer        